—In an action, inter alia, to recover the balance due under a retail installment sales contract, the de*447fendant appeals from an order of the Supreme Court, Suffolk County (Eerier, J.), entered March 26, 1999, which, in effect, denied his motion to vacate a judgment of the same court, entered October 15, 1997, upon his default in appearing and answering.
Ordered that the order is affirmed, with costs.
A defendant attempting to vacate a judgment entered upon his or her default must establish both a reasonable excuse for the default and a meritorious defense (see, Loria v Plesser, 267 AD2d 213; Roussodimou v Zafiriadis, 238 AD2d 568). The defendant does not argue that he had a reasonable excuse for his default, nor does he claim that he was not served with process. Accordingly, there is no basis to reverse the order appealed from and vacate the judgment. Ritter, J. P., Santucci, Thompson and McGinity, JJ., concur.